
	

113 HR 1139 IH: Strengthening America's Public Schools Through Promoting Foreign Investment Act
U.S. House of Representatives
2013-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1139
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2013
			Mr. Owens (for
			 himself, Mr. Gibson,
			 Mr. Michaud,
			 Mr. Welch, and
			 Mr. Tonko) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To permit aliens who lawfully enter the United States on
		  valid visas as nonimmigrant elementary and secondary school students to attend
		  public schools in the United States for longer than 1 year if such aliens
		  reimburse the local educational agency that administers the school for the
		  full, unsubsidized per capita cost of providing education at such school for
		  the period of the alien’s attendance.
	
	
		1.Short titleThis Act may be cited as the
			 Strengthening America's Public Schools
			 Through Promoting Foreign Investment Act.
		2.Nonimmigrant
			 elementary and secondary school studentsSection 214(m)(1)(B) of the Immigration and
			 Nationality Act (8 U.S.C. 1184(m)(1)(B)) is amended by striking
			 unless— and all that follows through (ii) and
			 inserting unless.
		
